DETAILED ACTION

This communication is in response to the Application filed on 23 February 2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 51-70 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

Terminal Disclaimer
The terminal disclaimer filed on 18 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 17182454 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record include US 9679568 (Taubman et al.), US 20180367480 (Housman), US 20180225365 (Altaf et al.), and US 20180189267 (Takiel). Taubman et al., col. 18, lines 39-54, discloses a method for training a dialog system using user feedback. According to one implementation, a method includes receiving, by a dialog engine, a first input that specifies a question; providing, by the dialog engine, an answer to the question; receiving, by the dialog engine, a second input; and determining, by the dialog engine, that the second input is classified as feedback to the answer, then determining a feedback score associated with the second input. In some implementations, the system may determine the predetermined feedback score is higher than a threshold, and classify the feedback as positive feedback, where the confidence score may be adjusted higher based on classifying the feedback as positive feedback. For example, the user device may increase the previous question-answer pair score based on the feedback score.
Houssman, para [0084], discloses performing topic modeling on the conversation based on the determined subject matters of the incoming and outgoing messages to determine a subject matter of the conversation. The determined subject matter of the conversation may be used to direct or steer the conversation towards the desired outcome. Accordingly, the topic module may use the conversation topic as input to the machine learning model, in addition to other features described above, to predict responses to the incoming message that increase the likelihood that the outgoing message will result in the desired outcome.
Altaf et al., para [0062], discloses wherein a plurality of matches of query topics to chat bot topics meet a defined threshold relevance standard (each are likely matches), the configured processor may rank the matches as a function of strength of matching likelihood and choose a query topic-chat bot topic match having the highest likelihood to invoke in dialog with the user at the chat bot. Some embodiments may rank or weight said query topic-chat bot topic matches by value of the chat bot topic to the service provider, for example choosing a chat bot topic focused on selling a higher value product over another, or weighting a higher value chat bot topic to increase its likelihood of match value to meet the threshold when it is within a specified tolerance value (for example, adding 10% to its value, so that a 40% likelihood, otherwise determined to be “unlikely” when compared to a 50% likelihood threshold, meets said threshold.  
Takiel, para [0007], discloses how each topic persisted in the contextual data structure may be associated with a measure of relevance of the topic to the ongoing human-to-computer dialog. For example, in some implementations, a measure of relevance associated with each topic may be determined based at least in part on a count of turns of the ongoing human-to-computer dialog since the topic was last raised. The more turns since the topic was raised (e.g., added or touched), the lower the measure of relevance for that topic. Suppose a user began a human-to-computer dialog with a question about the weather (causing the topic “weather” to be added), but the dialog then covered a wide range of topics unrelated to weather. The more turns into the dialog since the topic of weather was raised, the more the relevance score associated with the topic weather is diminished. In some implementations, if a topic’s measure of relevance diminishes below a threshold, that topic may be dropped from the contextual data structure altogether. 
However, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 

“determining whether the second audio input indicates a request for a response for the first audio input; and 

in response to determining that the second audio input indicates a request for a response for the first audio input: increasing a score associated with the topic; and 

generating a response to the first audio input.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656